Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 08/12/2021 and claims 1, 3-14 and 16-23 are now in condition for allowance.
3.	As Applicant pointed out on pages 10-13 of the response, art of record, Rockwell, Moran or Fox, does not teach and/or fairly suggest a process for:
“updating ECUs and software in a network that’s coupled with other ECUs, with respective attached memories which store a list recording a combination of identification information of software of the plurality of ECUs, wherein whenever a first ECU is exchanged and is a new first ECU, and the software identification information of software of the new first ECU is found to be older than the identification information of software of the exchanged ECU; and an update of the software of the new first ECU and an update cannot be performed before a timeout, the new first ECU performs a fallback operation using software that is actually operating, and selects the newest list of recorded software versions that is functional with the other ECUs and outputs a signal indication that the fallback operation will occur with the software version listed in the selected list, and the other ECUs perform the fallback operation with the software version listed in the selected list, wherein a comparison of identification information of the list stored in a first memory against identification information of the list stored in a second memory and identify a list which is newer in the lists occurs at startup and  determine whether or not a combination of software of the plurality of ECUs is compatible based on a combination of the 
Thus all pending claims 1, 3-14 and 16-23 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193